Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The foreign priority document for the foreign priority claim made in this application has not been electronically retrieved and has not been provided by the applicant; thus, the foreign priority claim has not been fully acknowledged by the examiner.  Applicant may contact PDX Support at PDX@USPTO.GOV for further assistance.  Notwithstanding the foregoing, the applicant remains ultimately responsible for the submission of the certified copy of the foreign application before the US application issues as a patent. See 37 CFR 1.55(a).

Withdrawal of Previous Restriction Requirement
Claims 11-12, 17, and 19, directed to the non-elected species/invention, are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the previous restriction requirement is hereby withdrawn.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claim 1, the prior art of record, singularly or in combination, does not disclose a method having the claimed combination of steps, wherein the several transistors are in an on state when the first signal is in a first state, and wherein the several transistors alternate between a resistively on state and an off state based on their respective second pulsed signals when the first signal is in a second state different from the first state, wherein the resistively on state is different from the on state.
Independent claims 14 and 23 each recite features similar to those discussed above for claim 1.  The prior art of record, singularly or in combination, does not disclose these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842